UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-3936 ORBIT INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 11-1826363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 80 Cabot Court, Hauppauge, New York (Address of principal executive offices) (Zip Code) 631-435-8300 (Registrant's telephone number, including area code) N/A (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Registration S-T §232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company(as defined in Rule 12b-2 of the Exchange Act): Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 4,537,695shares of common stock, par value $.10, as of August 14, 2012. INDEX Page No. Part I. Financial Information: Item 1. – Financial Statements: Condensed Consolidated Balance Sheets - June 30, 2012(unaudited) and December 31, 2011 3-4 Condensed Consolidated Statements of Operations and Comprehensive Income (loss) for the Six and Three Months Ended June 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 6-7 Notes to Condensed Consolidated Financial Statements (unaudited) 8-18 Item 2. – Management's Discussion and Analysis of Financial Condition and Results of Operations. 19-31 Item 3. – Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4.– Controls and Procedures. 31 Part II. Other Information: Item 1. – Legal Proceedings. 32 Item 2.– Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. – Defaults Under Senior Securities. 32 Item 4.– Mine Safety Disclosures. 32 Item 5.– Other Information. 32 Item 6. – Exhibits. 32 Signatures 33 Exhibits 34-37 2 Index PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash - Investments in marketable securities Accounts receivable (less allowance for doubtful accounts of $145,000) Inventories Costs and estimated earnings in excess of billings on uncompleted contracts - Deferred tax asset Other current assets Total current assets Property and equipment, net Goodwill Deferred tax asset Other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) June 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY (unaudited) Current liabilities: Current portion of long-term debt $ $ Note payable-bank - Accounts payable Liability associated with non-renewal of senior officers’ contracts Income taxes payable - Accrued expenses Customer advances Total current liabilities Liability associated with non-renewal of senior officers’ contracts, net of current portion - Long-term debt, net of current portion Total liabilities STOCKHOLDERS’ EQUITY Common stock - $.10 par value, 10,000,000 shares authorized, 5,102,000 shares issued at 2012 and 2011 and 4,638,000 and 4,733,000 shares outstanding at 2012 and 2011, respectively Additional paid-in capital Treasury stock, at cost, 464,000 and 369,000 shares at 2012 and 2011, respectively ) ) Accumulated other comprehensive loss, net of tax ) ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Six Months Ended Three Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Costs related to non-renewal of senior officer contract - - - Interest expense Investment and other income, net ) (Loss) income before income tax provision ) Income tax provision NET (LOSS) INCOME $ ) $ $ $ Other Comprehensive Income: change in unrealized gains and (losses) on marketable securities, net of income tax ) ) Comprehensive (loss)income $ ) $ $ $ Net income (loss) per common share: Basic $ ) $ $ $ Diluted $ ) $ $ $ The accompanying notes are an integral part of these condensed financial statements. 5 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Share-based compensation expense Bond premium amortization - Depreciation and amortization Loss on disposal of property and equipment - Gain on sale of marketable securities - ) Deferred income - ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Other current assets Other assets Accounts payable Accrued expenses ) ) Income taxes payable ) Customer advances - ) Liability associated with non-renewal of senior officers’ contracts )- Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Sale and disposal of property and equipment - Purchase of marketable securities - ) Sale of marketable securities - Net cash used in investing activities ) ) (continued) 6 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (continued) Six Months Ended June 30, Cash flows from financing activities: Purchase of treasury stock ) - Proceeds from issuance of long-term debt - Proceeds from issuance of note payable-bank Restricted cash - Stock option exercises - Repayments of long-term debt ) ) Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents - January 1 CASH AND CASH EQUIVALENTS – June 30 $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these condensed financial statements. 7 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies: General The interim financial information herein is unaudited.However, in the opinion of management, such information reflects all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods being reported.Additionally, it should be noted that the accompanying condensed consolidated financial statements do not purport to contain complete disclosures required for annual financial statements in accordance with accounting principles generally accepted in the United States of America. The results of operations for the six and three months ended June 30, 2012 are not necessarily indicative of the results of operations that can be expected for the year ending December 31, 2012. These condensed consolidated statements should be read in conjunction with the Company’s consolidated financial statements for the year ended December 31, 2011 contained in the Company’s Annual Report on Form 10-K. Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. The Company maintains cash in bank deposit accounts, which, at times, exceed federally insured limits.The Company has not experienced any losses on these accounts. Marketable Securities The Company's investments are classified as available-for-sale securities and are stated at fair value, based on quoted market prices, with the unrealized gains and losses, net of income tax, reported in other comprehensive income (loss). Realized gains and losses are included in investment income. Any decline in value judged to be other-than-temporary on available-for-sale securities are included in earnings to the extent they relate to a credit loss. A credit loss is the difference between the present value of cash flows expected to be collected from the security and the amortized cost basis. The amount of any impairment related to other factors will be recognized in comprehensive income. The cost of securities is based on the specific-identification method. Interest and dividends on such securities are included in investment income. 8 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies (continued): Allowance for Doubtful Accounts Accounts receivable are reported at their outstanding unpaid principal balances reduced by an allowance for doubtful accounts.The Company estimates doubtful accounts based on historical bad debts, factors related to specific customers' ability to pay and current economic trends.The Company writes off accounts receivable against the allowance when a balance is determined to be uncollectible. Inventories Inventories, which consist of raw materials, work-in-process, and finished goods, are recorded at the lower of cost (average cost method and specific identification) or market. Inventories are shown net of any reserves relating to any potential slow moving or obsolete inventory. Property and Equipment Property and equipment is recorded at cost.Depreciation and amortization of the respective assets are computed using the straight-line method over their estimated useful lives ranging from 3 to 10 years.Leasehold improvements are amortized using the straight-line method over the remaining term of the lease or the estimated useful life of the improvement, whichever is less. Long-Lived Assets When impairment indicators are present, the Company reviews the carrying value of its long-lived assets in determining the ultimate recoverability of their unamortized values using future undiscounted cash flow analyses. In the event the future undiscounted cash flows of the long-lived asset are less than the carrying value, the Company will record an impairment charge for the difference between the carrying value and the fair value of the long-lived asset. Goodwill The Company records goodwill as the excess of purchase price over the fair value of identifiable net assets acquired. In accordance with Accounting Standards Codification (“ASC”) 350, goodwill is not amortized but instead tested for impairment on at least an annual basis. The Company, where appropriate, will utilize Accounting Standards Update (“ASU”) 2011-08 which allows the Company to not perform the two-step goodwill impairment test if it determines that it is not more likely than not that the fair value of the reporting unit is less than the carrying amount based on a qualitative assessment of the reporting unit. The Company’s annual goodwill impairment test is performed in the fourth quarter each year. If the goodwill is deemed to be impaired, the difference between the carrying amount reflected in the financial statements and the estimated fair value is recognized as an expense in the period in which the impairment occurs. In determining the recoverability of goodwill, assumptions are made regarding estimated future cash flows and other factors to determine the fair value of the assets. 9 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies (continued): Income Taxes The Company recognizes deferred tax assets and liabilities in accordance with ASC 740 based on the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Valuation allowances have been established to reduce deferred tax assets to the amount expected to be realized. The Company evaluates uncertain tax positions and accounts for such items in accordance with ASC 740-10. As of June 30, 2012, the Company has no material uncertain tax positions. The Company is subject to federal income taxes as a regular (Subchapter C) corporation and files a consolidated U.S. federal income tax return. In addition to the federal tax return the Company files income tax returns in various state jurisdictions. The Company is subject to routine income tax audits in various jurisdictions and tax returns from December 31, 2008 remain open to examination by such taxing authorities. Revenue and Cost Recognition The Company recognizes a substantial portion of its revenue upon the delivery of product. The Company recognizes such revenue when title and risk of loss are transferred to the customer and when there is: i) persuasive evidence that an arrangement with the customer exists, which is generally a customer purchase order, ii) the selling price is fixed and determinable, iii) collection of the customer receivable is deemed probable, and iv) we do not have any continuing obligations. However, for certain products, revenue and costs under larger, long-term contracts are reported on the percentage-of-completion method. For projects where materials have been purchased but have not been placed into production, the costs of such materials are excluded from costs incurred for the purpose of measuring the extent of progress toward completion. The amount of earnings recognized at the financial statement date is based on an efforts-expended method, which measures the degree of completion on a contract based on the amount of labor dollars incurred compared to the total labor dollars expected to complete the contract. When an ultimate loss is indicated on a contract, the entire estimated loss is recorded in the period the loss is identified. Costs and estimated earnings in excess of billings on uncompleted contracts represent an asset that will be liquidated in the normal course of contract completion, which at times may require more than one year. The components of cost and estimated earnings in excess of billings on uncompleted contracts are the sum of the related contract’s direct material, direct labor, manufacturing overhead and estimated earnings less accounts receivable billings. 10 Index (ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies (continued): Deferred Rent The Company’s leases have escalation clauses which are recognized on a straight line basis over the life of the lease. The amounts are recorded in accrued expenses in the accompanying condensed consolidated financial statements. Comprehensive Income (loss) Comprehensive income (loss) consists of net income (loss) and unrealized gains and losses on marketable securities, net of tax. The Company adopted ASU 2011-05 during the first quarter ended March 31, 2012, which eliminated the option to present the components of other comprehensive income in the statement of changes in stockholders’ equity. The Company has elected to present the components of net income, the components of other comprehensive income and total comprehensive income as a single continuous statement. (Note 2) – Restricted Cash: At December 31, 2011, the Company’s restricted cash balance of approximately $671,000 consisted of a money market account which the Company pledged as a continuing security interest relating to its term debt with its primary lender. During May 2012, the Company’s primary lender removed the collateral pledge and the cash is no longer restricted. (Note 3) - Stock Based Compensation: At June 30, 2012, the Company has two stock-based employee compensation plans. At June 30, 2012, approximately 66,000 shares of common stock were reserved for future issuance of stock options, restricted stock and stock appreciation rights. These plans provide for the granting of nonqualified and incentive stock options as well as restricted stock awards and stock appreciation rights to officers, employees and other key persons. The terms and vesting schedules of stock-based awards vary by type of grant and generally the awards vest based upon time-based conditions. Share-based compensation expense was $152,000 and $100,000 for the six and three months ended June 30, 2012, respectively, and was $80,000 and $40,000, respectively, for the comparable 2011 periods. The Company's stock-based employee compensation plans allow for the issuance of restricted stock awards that may not be sold or otherwise transferred until certain restrictions have lapsed. The unearned stock-based compensation related to restricted stock granted is being amortized to compensation expense over the vesting period, which ranges from two to ten years. The share based expense for these awards was determined based on the market price of the Company's stock at the date of grant applied to the total number of shares that were anticipated to vest. As of June 30, 2012, the Company had unearned compensation of $144,000 associated with all of the Company's restricted stock awards, which will be expensed over approximately the next two years. 11 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (Note 3) - Stock Based Compensation (continued): Stock option activity during the six months ended June 30, 2012, under all stock option plans is as follows: Average Weighted Remaining Average Contractual Number of Exercise Term Shares Price (in years) Options outstanding, January 1, 2012 $ 2 Granted - - - Forfeited ) - Exercised - - - Options outstanding,June 30, 2012. $ 2 Outstanding exercisable at June 30, 2012 $ 2 At June 30, 2012, the aggregate intrinsic value of options outstanding and exercisable was $135,000 and $89,000, respectively. At the comparable 2011 period, the aggregate intrinsic value of options outstanding and exercisable was $350,000 and $212,000, respectively. The following table summarizes the Company's nonvested stock option activity for the six months ended June 30, 2012: Number of Weighted-Average Shares Grant-Date Fair Value Nonvested stock options at January 1, 2012 $ Granted - - Vested Forfeited - -. Nonvested stock options at June 30, 2012 $ At June 30, 2012, there was approximately $4,000 of unearned compensation cost related to the above non-vested stock options. The cost is expected to be recognized over approximately two years. 12 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 4) – Debt: During March 2010, the Company entered into a $3,000,000 line of credit with a commercial lender secured by all assets of the Company.In addition, the Company refinanced its existing term loans with the same aforementioned commercial lender with a five-year $4,655,000 term loan facility that matures March 2015.The aggregate amount of principal outstanding under the line of credit cannot exceed a borrowing base of eligible accounts receivable and inventory, as defined. In May 2012, the Company’s lender agreed to: (i) extend the maturity date of the Company’s line of credit until June 1, 2013; (ii) modify the interest rate on the Company’s term loan from the prime rate of interest(3.25% at June 30, 2012) plus 1.5% to a rate equal to, at the Company’s option, either 3% plus the one-month LIBOR(0.24% at June 30, 2012) or the prime rate of interest plus 0%; (iii) modify the interest rate on the Company’s line of credit from the prime rate of interest plus 1.0% to a rate equal to, at the Company’s option, either 2% plus the one-month LIBOR or the prime rate of interest plus 0%; (iv) modify the borrowing base certificate requirement from daily to monthly; (v) allow the Company to repurchase its stock as long as such purchase does not violate any financial covenants; (vi) release a previously pledged money market account; (vii) remove a liquidity covenant and (vii) terminate certain block account agreements between the Company and its lender. During July 2012, our lender agreed to amend the Company’s debt service coverage ratio from 1.25:1.0 to 1.0:1.0 on a rolling four quarter basis as of the end of June 30, 2012 and from 1.25:1.0 to 1.10:1.0 on a rolling four quarter basis as of the end of September 30 2012. Outstanding borrowings under the line of credit were $1,407,000 at June 30, 2012. The unpaid balance on the term loan was $2,560,000 at June 30, 2012. During March 2012, the Company entered into a two-year $65,000 loan agreement to finance the purchase of a leasehold improvement. The loan’s imputed interest rate is 3.25%, is payable in twenty-four (24) monthly payments of approximately $2,800, is secured by the related leasehold improvement, and matures March 2014. The unpaid balance on the installment loan agreement was $57,000 at June 30, 2012. (NOTE 5) – Net Income (loss) Per Common Share: The following table sets forth the computation of basic and diluted net income (loss) per common share: Six Months Ended Three Months Ended June 30, June 30, Denominator: Denominator for basic net income (loss) per share - weighted-average common shares Effect of dilutive securities: Employee and directors stock options - Unearned portion of restricted stock awards - Denominator for diluted net income (loss) per share - weighted-average common shares and assumed conversion 13 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 5) – Net Income (loss) Per Common Share(continued): The numerator for basic and diluted net income (loss) per share for the six and three month periods ended June 30, 2012 and 2011 is the net income (loss) for each period. During the six months ended June 30, 2012, the Company had a net loss and therefore did not include 28,000 incremental common shares in its calculation of diluted net loss per common share since an inclusion of such securities would be anti-dilutive. Options to purchase 163,000 shares of common stock were outstanding during six and three month periods ending June 30, 2012 and 2011, but were not included in the computation of diluted income (loss) per share. The inclusion of these options would have been anti-dilutive as the options’ exercise prices were greater than the average market price of the Company’s common shares during the relevant period. Approximately 61,000 shares of outstanding common stock during the six and three months ended June 30, 2012 and approximately 92,000 shares of outstanding common stock during the six and three months ending June 30, 2011 were not included in the computation of basic earnings per share. These shares were excluded because they represent the unearned portion of restricted stock awards. (NOTE 6) - Cost of Sales: For interim periods, the Company estimates certain components of its inventory and related gross profit. (NOTE 7) - Inventories: Inventories are comprised of the following: June 30, December 31, Raw Materials $ $ Work-in-process Finished goods TOTAL $ $ 14 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 8) – Marketable Securities: The following is a summary of the Company’s available for sale marketable securities at June 30, 2012 and December 31, 2011: Unrealized Adjusted Fair Holding June 30, 2012 Cost Value (Loss)Gain Corporate Bonds $ $ $ ) December 31, 2011 Corporate Bonds $ $ ) U.S. Government Agency Bonds -. Total $ $ $ ) (NOTE 9) - Fair Value of Financial Instruments: ASC 820, Fair Value Measurements and Disclosures, requires disclosure that establishes a framework for measuring fair value in GAAP and expands disclosure about fair value measurements. This statement enables the reader of the financial statements to assess the inputs used to develop those measurements by establishing a hierarchy for ranking the quality and reliability of the information used to determine fair values. The statement requires that assets and liabilities carried at fair value will be classified and disclosed in one of the following three categories: Level 1: Quoted market prices in active markets for identical assets or liabilities. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. In determining the appropriate levels, the Company performs a detailed analysis of the assets and liabilities that are subject to ASC 820. The table below presents the balances, as of June 30, 2012 and December 31, 2011, of assets and liabilities measured at fair value on a recurring basis by level within the hierarchy. 15 Index ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 9) - Fair Value of Financial Instruments(continued): June 30, 2012 Total Level 1 Level 2 Level 3 Corporate Bonds $ $ $
